Case 3:18-cr-00037-MMH-JBT Document 87 Filed 07/02/20 Page 1 of 6 PageID 376




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA

   vs.                                                 Case No.:      3:18-cr-37-J-34JBT

   CHELLENA ARNETTA HAYES

                                                   /

                                               ORDER

          This case is before the Court on Defendant Chellena Hayes’s Motion for

   Compassionate Release. (Doc. 82, Motion). The government has responded in opposition

   (Doc. 85, Response), and Hayes has replied (Doc. 86, Reply).

          Hayes is incarcerated at Tallahassee FCI, serving a 60-month term of imprisonment

   for six counts of wire fraud. (Doc. 62, Judgment). According to the Bureau of Prisons

   (BOP), she is scheduled to be released on April 25, 2023. Hayes seeks early release from

   prison under the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), citing high

   blood pressure, obesity, and the Covid-19 pandemic.1 The United States opposes the

   Motion because Hayes did not exhaust her administrative remedies, because she has not

   shown the existence of extraordinary and compelling circumstances, because the BOP is

   taking significant measures to respond to the Covid-19 crisis, and because the § 3553(a)

   factors do not support a reduction in sentence. The motion is due to be denied.

          Ordinarily, a district court “may not modify a term of imprisonment once it has been

   imposed.” 18 U.S.C. § 3582(c). However, as amended by the First Step Act, § 3582(c)



   1
           Hayes also states that she takes medication for anxiety, manic depression, and bladder
   leakage, Motion at 1, but the Centers for Disease Control (CDC) have not identified these as Covid-
   19 risk factors.

                                                   1
Case 3:18-cr-00037-MMH-JBT Document 87 Filed 07/02/20 Page 2 of 6 PageID 377




   provides in relevant part:

          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
              motion of the defendant after the defendant has fully exhausted all
              administrative rights to appeal a failure of the Bureau of Prisons to bring
              a motion on the defendant's behalf or the lapse of 30 days from the
              receipt of such a request by the warden of the defendant’s facility,
              whichever is earlier, may reduce the term of imprisonment (and may
              impose a term of probation or supervised release with or without
              conditions that does not exceed the unserved portion of the original term
              of imprisonment), after considering the factors set forth in section 3553(a)
              to the extent that they are applicable, if it finds that—

                 (i) extraordinary and compelling reasons warrant such a reduction …

          and that such a reduction is consistent with applicable policy statements
          issued by the Sentencing Commission.

   18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s policy statement on

   compassionate release is set forth at U.S.S.G. § 1B1.13. A movant for compassionate

   release bears the burden of proving that a reduction in sentence is warranted. United

   States v. Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. Jun. 7,

   2019); cf. United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (a movant under

   § 3582(c)(2) bears the burden of proving that a sentence reduction is appropriate).

          At the outset, the government contends that Hayes failed to satisfy § 3582(c)(1)(A)’s

   exhaustion requirement because she never submitted a request for compassionate

   release to the warden of her facility. Response at 4-6; (see also Doc. 85-1, Administrative

   Remedy Log). However, along with her Reply, Hayes attached a copy of a compassionate

   release request that she submitted to the warden on April 16 and 17, 2020. (Doc. 86-1,

   Administrative Remedy Request). More than 30 days elapsed between the submission of

   that request and when she filed the Motion on May 18, 2020. As such, Hayes has satisfied

   the compassionate release statute’s 30-day exhaustion alternative.




                                                 2
Case 3:18-cr-00037-MMH-JBT Document 87 Filed 07/02/20 Page 3 of 6 PageID 378




          Although Hayes has satisfied the statute’s exhaustion requirement, she has not

   shown “extraordinary and compelling” reasons for compassionate release. See 18 U.S.C.

   § 3582(c)(1)(A); U.S.S.G. § 1B1.13 & cmt. 1. While the Covid-19 pandemic has impacted

   many cities and communities, “the mere existence of COVID-19 in society and the

   possibility that it may spread to a particular prison alone cannot independently justify

   compassionate release, especially considering BOP’s statutory role, and its extensive and

   professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594, 597

   (3d Cir. 2020). Nor do Hayes’s allegations of having hypertension and obesity – alone or

   in combination with Covid-19 – create an extraordinary and compelling justification for

   compassionate release. Hayes asserts that she has high blood pressure and a body mass

   index (BMI) of greater than 40, Motion at 1, but she has offered no documentary support

   for either assertion. The lack of supporting documentation matters because a defendant

   bears the burden of proving her entitlement to a sentence reduction. Heromin, 2019 WL

   2411311, at *2; Hamilton, 715 F.3d at 337.

          But, even assuming that Hayes does have hypertension and obesity, those

   conditions still would not establish the existence of extraordinary and compelling

   circumstances. To be sure, the CDC advises that obesity increases the risk of severe

   illness from Covid-19, and that high blood pressure might increase the risk of severe

   infection as well.2 However, neither of these conditions is extraordinary. According to the

   CDC, 108 million adults in the United States (nearly 45%) have high blood pressure or

   take medication for the condition.3 Similarly, as of 2017-2018, 42.4% of American adults



   2       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
   conditions.html (emphasis in original).
   3       https://www.cdc.gov/bloodpressure/facts.htm.


                                                 3
Case 3:18-cr-00037-MMH-JBT Document 87 Filed 07/02/20 Page 4 of 6 PageID 379




   suffer from obesity.4 Assuming federal prisoners experience these conditions at about the

   same rate as the general population, if either one qualified as an extraordinary and

   compelling reason, roughly half the prison population would be eligible for compassionate

   release.

          That Hayes has high blood pressure and obesity is also offset by several factors:

   (1) Hayes states that she receives propranolol to treat high blood pressure, Motion at 1;

   (2) Hayes is 47 years old; (3) according to the BOP’s latest data, there are no current

   cases of Covid-19 at Tallahassee FCI5; and (4) the BOP has undertaken extensive efforts

   to control the spread of the virus within its facilities. Taken together, the record does not

   show that Hayes suffers from a serious medical or physical condition “that substantially

   diminishes [her] ability … to provide self-care within the environment of a correctional

   facility and from which … she is not expected to recover.” U.S.S.G. § 1B1.13, cmt. 1(A)(ii).

          Moreover, even if Hayes had demonstrated extraordinary and compelling reasons

   for compassionate release, the Court would still have to consider the sentencing factors

   under 18 U.S.C. § 3553(a). Id., § 3582(c)(1)(A). These factors do not support early release.

   Hayes has a lengthy history of committing fraud-related offenses. (Doc. 58, PSR at ¶¶ 42-

   49). Hayes has been sentenced to a term of incarceration on several occasions, see, e.g.,

   id. at ¶¶ 43, 47-49, but has not been deterred from committing further fraud crimes.

   Instead, her offense conduct has escalated. In the instant case, she stole the identities of

   45 elderly people, whose ages ranged from 65 to 94, and used their identities to open 86

   Sears credit accounts. Id. at ¶¶ 10-14. After opening the fraudulent accounts, she made

   over 400 purchases totaling $530,339.68. Id. at ¶ 14. The Court varied 11 months below


   4      https://www.cdc.gov/obesity/data/adult.html
   5      https://www.bop.gov/coronavirus/


                                                  4
Case 3:18-cr-00037-MMH-JBT Document 87 Filed 07/02/20 Page 5 of 6 PageID 380




   the advisory Sentencing Guidelines range despite the seriousness of the offense. (Doc.

   72, Sentencing Transcript at 22-25). Importantly though, the Court observed that a

   previous 4-year sentence had proven inadequate to deter Hayes from committing further

   crimes, such that “[a]ny lesser sentence than at least 5 years would be similarly

   inadequate.” Id. at 24. Were the Court to grant Hayes’s Motion now, it would effectively

   reduce her 60-month term of imprisonment to a mere two and a half years, which would

   fail to reflect the seriousness of the offense, promote respect for the law, provide just

   punishment, or afford adequate deterrence. 18 U.S.C. § 3553(a)(2); United States v.

   Pawlowski, --- F. App’x ---, 2020 WL 3483740, at *2-3 (3d Cir. Jun. 26, 2020) (district court

   properly denied motion for compassionate release, even though defendant suffered from

   several serious medical conditions, where release would substantially cut short his term of

   imprisonment).

          The Court recognizes that Hayes has suffered with substance abuse and mental

   health issues and commends her for her accomplishments in prison. See Motion at 1-2.

   However, the circumstances do not support a sentence reduction. Accordingly, Defendant

   Chellena Hayes’s Motion for Compassionate Release (Doc. 82) is DENIED.6

          DONE AND ORDERED at Jacksonville, Florida this 2nd day of July, 2020.




   6
          To the extent Defendant requests that the Court order home confinement, the Court cannot
   grant that request because the Attorney General has exclusive jurisdiction to decide which
   prisoners to place in the home confinement program. See United States v. Alvarez, No. 19-cr-
   20343-BLOOM, 2020 WL 2572519, at *2 (S.D. Fla. May 21, 2020); United States v. Calderon, 801
   F. App’x 730, 731-32 (11th Cir. 2020) (a district court lacks jurisdiction to grant a request for home
   confinement under the Second Chance Act).


                                                     5
Case 3:18-cr-00037-MMH-JBT Document 87 Filed 07/02/20 Page 6 of 6 PageID 381




   lc 19

   Copies:

   Counsel of record

   Pro se defendant




                                         6
